Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 4 and 5 recite the term “compliant” as an adjective to describe the term “polymer”.  Absent an explicit definition in the disclosure, the term “compliant” is interpreted to mean “supple” or “flexible” in accord with the archaic use of the adjective “compliant”, and not as indicating the polymer is selected to follow a rule or regulatory requirement.
Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33 is written so as to depend upon itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 and 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the use of artificial intelligence to carry out defect identification in an image which is a mental process. This judicial exception is not integrated into a practical application because the artificial intelligence functions in the claim to identify or record a defect or details of a defect without providing an output different than that of the human mind.  Observing an image and determining the presence or detail of feature is a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite the use of an AI to carry out a mental process in place of a human mind of identifying a defect or recording a detail of the defect.  These mental processes or functions set forth in claims 12-15 and 39-41 are the parsing and comparison of data and in the case of claim 41, a further included data storage step articulated through use of artificial intelligence.  In Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) , the Court held that the parsing, comparison, and storage of data was an abstract idea and claims directed thereto held invalid.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12-15 and 39-41 recite the use of an artificial intelligence or an embodiment of an artificial intelligence in a chip.  The written description only states in paragraph [0029] what the processes or algorithm of training the artificial intelligence may include and states, “The identification may be enhanced via artificial intelligence, where the processor has been “taught” to detect irregularities by learning images of similar irregularities in other medical devices.”  This description does not provide a training method to produce the artificial intelligence described or claimed.  
Without disclosure of the specific inputs, or the training algorithm applied to produce the claimed artificial intelligence, it is not possible for any person skilled in the art to make or use the same and that the Applicant was in possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites a Bluetooth communication module.  Bluetooth in this claim identifies a particular material or product, in this case, the communication module.  As a result, the claim does not comply with 35 USC 112.  MPEP 2173.05(u). 
Allowable Subject Matter
Claims 1-11, 16-28, 30-32, 34-38, and 42-51 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest a medical device inspection system or method requiring a base; a medical device holder on the base, for holding a medical device to be inspected; a fiber scope holder on the base, for holding a handle of a fiber scope; a moveable roller moveably attached to the base such that it is free to rotate around an axis and move from a first position to a second position along the base; and a feeder coupled with the base for feeding a flexible portion of the fiber scope into a lumen of the medical device, wherein, during use, the flexible portion of the fiber scope extends from the handle, around the moveable roller, and through the feeder to enter an opening in the lumen of the medical device, and wherein the moveable roller is configured to move from the first position that is farthest away from the handle and the feeder to the second position that is closer to the handle and the feeder as the flexible portion is fed into the lumen of the medical device as recited in claim 1 and similarly recited in claims 28 and 30.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881